Title: From George Washington to Thomas McKean, 10 October 1777
From: Washington, George
To: McKean, Thomas



Sir
Skippack Camp [Pa.] 10th October 1777

I have the honor of yours of the 8th from Newark and most sincerely wish that your exertions to rouse the inhabitants of the Delaware State had been attended with better success. They certainly labour under very peculiar difficulties—the enemy in possession of their Capital—a vast number of disaffected—and the continental Army at present at too great a distance to support them. The latter is a circumstance that cannot just now be helped, for as you yourself very judiciously observe, that detaching part of our force may perhaps occasion the loss of a Battle, which might endanger the liberties of the Continent.
I have sent Genl Potter with a Brigade of Pennsylvan[i]a Militia to

stop the intercourse between Chester County and Philada and to endeavour to intercept Convoys going between Chester and Philadelphia. If I could spare the force, I would fain aim a blow at Wilmington, which I think would prove an easy conquest. If you think you could engage three or four hundred or more of the Militia of your State to assemble at a concerted time at certain places within reach of Wilmington; I should be strongly induced to send as many continental Troops as would be sufficient to lead them on, and to accomplish the Business. But this must be managed with secrecy and address to prevent the least suspicion. I beg you will think seriously of this matter, and let me know whether you have any prospect of success in getting your people together.
I fancy the accounts given to you by the Quakers are pretty near the truth, as they are confirmed by variety of others thro’ different Channels. If the uncommon fogginess of the morning and the smoke had not hindered us from seeing our advantage, I am convinced it would have ended in a compleat Victory. But we must not repine, on the contrary rejoice that we have given a severe blow to our Enemies and that our Ranks are as full or rather fuller than they were before the Engagement. I am with Respect Sir Yr most obt Servt

Go: Washington

